Mr. Presiding Justice Dibell delivered the opinion of the court. 5. Executors and administrators, § 97*—when evidence sufficient to show that note belonging to decedent not given in payment ■for services. In proceedings by citation under the Administration Act, sec. 81 (J. & A. V 130), for the discovery of concealed effects of a decedent alleged to be in possession of respondent, evidence held sufficient to sustain a finding that a note belonging to decedent was not given to respondent in payment for alleged services.